FILED
                             NOT FOR PUBLICATION                            OCT 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ORACIO SANCHEZ-REYNA, a.k.a.                     Nos. 08-71230
Horacio Sanchez-Reyna,                                08-74241

               Petitioner,                       Agency No. A098-263-554

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       In these consolidated petitions, Oracio Sanchez-Reyna, a native and citizen

of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”)

orders denying his motions to reopen removal proceedings. We have jurisdiction

under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003). In No. 08-71230,

we deny the petition for review. In No. 08-74241, we deny in part and remand in

part the petition for review.

      The BIA did not abuse its discretion by denying Sanchez-Reyna’s motions

to reopen because the BIA considered the evidence he submitted and acted within

its broad discretion in determining that the evidence was either not material, not

new, or insufficient to warrant reopening. See Singh v. INS, 295 F.3d 1037, 1039

(9th Cir. 2002) (BIA’s denial of a motion to reopen shall be reversed if it is

“arbitrary, irrational, or contrary to law”).

      In its September 4, 2008, order, the BIA abused its discretion by concluding

that Sanchez-Reyna overstayed his voluntary departure period. As both parties

agree, Sanchez-Reyna obtained a temporary stay of voluntary departure when he

timely petitioned for review of the BIA’s prior February 21, 2008, order, and

moved to stay his voluntary departure prior to its expiration. We therefore remand

No. 08-74241 to the BIA for the limited purpose of reinstating Sanchez-Reyna’s

remaining voluntary departure period.

      In No. 08-71230: PETITION FOR REVIEW DENIED.

      In No. 08-74241: PETITION FOR REVIEW DENIED in part;
      REMANDED in part.



                                            2                                    08-71230